Case: 09-41115     Document: 00511015240          Page: 1    Date Filed: 01/28/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 28, 2010

                                       No. 09-41115                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff – Appellee
v.

ANGEL GUADALUPE ROJAS-CHARLES,

                                                   Defendant – Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                    (09-CR-31)


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*


        IT IS ORDERED that appellant’s unopposed motion to vacate the
judgment of the district court is GRANTED.


        IT IS FURTHER ORDERED that appellant’s unopposed motion to remand
the case to the district court for reconsideration of the sentence, in light of USA
v. Jeffries, is GRANTED.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-41115    Document: 00511015240    Page: 2      Date Filed: 01/28/2010

                                No. 09-40115

      IT IS FURTHER ORDERED that appellant’s unopposed motion to
expedite the ruling on motion to vacate, etc., is MOOT.


      IT IS FURTHER ORDERED that appellant’s unopposed motion to issue
the mandate forthwith is GRANTED.




                                      2